919 So. 2d 619 (2006)
Kathryn WIGGINS c/o Pamela Andrews, Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D04-580.
District Court of Appeal of Florida, First District.
January 20, 2006.
Richard La Belle of The Law Offices of Richard La Belle, P.A., Dunedin, for appellant.
Charlie Crist, Attorney General, and Olen W. Meredith, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
The appellant challenges a final order by which the Florida Department of Children and Families reduced her previously approved award of personal care assistance and respite care benefits under the Medicaid Waiver Program. Because a reduction of benefits was at issue, the Department carried the burden of proof to establish its position by a preponderance of the evidence. Fla. Admin. Code R. 65-2.060(1). After thoroughly reviewing the underlying administrative hearing and the subsequent final order, we are unable to conclude that the hearing officer correctly applied the burden of proof in reaching her decision in this case. Accordingly, the final order is reversed and the case is remanded for further proceedings.
REVERSED and REMANDED.
ALLEN, VAN NORTWICK and POLSTON, JJ., concur.